DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 2 February, 2021. The amendments have been entered, and accordingly, claims 1-6, 8, and 16-28 are allowed (see Examiner’s Reasons for Allowance below), wherein claims 7 and 9-15 are cancelled and claims 16-28 are new.
The corrections to the abstract and claim 1 have corrected the objections presented within the Non-Final Rejection mailed on 3 August, 2020.
The rejections of claims 1-8 are withdrawn, in view of Applicant’s amendments which correct for the indefinite claim language previously presented.

Allowable Subject Matter
Claims 1-6, 8, and 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, when considered as a whole, alone, or in combination, fails to anticipate or render obvious the claimed invention defined by independent claim 1, which recites:
“A process for liquefying a process gas comprising: introducing a heat transfer fluid into an active magnetic regenerative refrigerator apparatus that comprises a single stage comprising dual regenerators located axially opposite to each other, wherein the apparatus comprise (i) a first top regenerator comprising 2 to 16 successive layers, wherein each layer comprises an independently compositionally distinct magnetic refrigerant material having an independent Curie temperature and wherein the first layer of the top regenerator has the highest Curie temperature and the last layer of the top generator has the lowest Curie temperature and (ii) a second bottom regenerator comprising 2 to 16 successive layers, wherein each layer comprises an independently compositionally distinct magnetic refrigerant material having an independent Curie temperature and wherein the first layer of the bottom regenerator has the lowest Curie temperature and the last layer of the bottom regenerator has the highest Curie temperature; 
flowing a main flow of the heat transfer fluid successively through each layer of the first top regenerator and each layer of the second bottom regenerator; 
diverting a portion of the main flow of the heat transfer fluid from an outlet of each layer of the first top regenerator to an inlet of the corresponding Curie temperature layer of the second bottom regenerator, except for the lowest Curie temperature layer of the first top regenerator; 
diverting a bypass portion of the main flow of the heat transfer fluid from the lowest Curie temperature layer of the first top regenerator into a single bypass flow heat exchanger at a first cold inlet temperature; 
introducing the process gas into the bypass flow heat exchanger at a first hot inlet temperature and at a counterflow with the bypass portion flow, and discharging the process gas or liquid from the bypass flow heat exchanger at a first cold exit temperature; and 
simultaneously subjecting all of the layers of the second bottom regenerator to a higher magnetic field while all of the layers of first top regenerator are demagnetized or subjected to a lower magnetic field.” (claim 1).
Particularly, DEGREGORIA (US 5,249,424) is considered the closest prior art of record. DEGREGORIA discloses, at the onset, a similar flow path and construction, except the flow and construction is between different stages of an AMRR, rather than being provided as a part of a single stage of the AMRR, as presently required by the claimed invention defined by independent claim 1. Secondly, BARCLAY (NPL: “Active Magnetic Regenerative Liquefier – Final Report” (12 January, 2016)) teaches the design of a dual regenerator in addition to a bypass of the bottom regenerator from the lowest Curie temperature layer of the top regenerator, but BARCLAY does not cure the deficiencies of DEGREGORIA to provide the diversion between layers of the top regenerator, except for the lowest Curie temperature layer, to respective Curie temperature layers of the bottom regenerator with the corresponding Curie temperature to that of the top Curie temperature layer of the top regenerator from which the diverted flow is received from. Due to this, the prior art does not anticipate or render obvious, absent impermissible hindsight reasoning, the claimed invention of independent claim 1, and/or the dependents thereof.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/28/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763